Case 1:21-cv-10944-LTS Documents Filed 07/20/21 Page 1of9

 

UNITED STATE DISTRICT COURT = Zz
DISTRICT OF MASSACHUSETTS a = 2
4g @ BB
) we & SS
Danny M. Kelly, pro se ) AA aS
26 School St. ) $2 @ ©
Chelmsford, MA 01863 _—— Plaintiff ) w8, ss "
)
) Civil Action 21-10944-LTS
)
eBay Inc. )
2025 Hamilton Avenue )
San Jose, California 95125 Defendant  )
)
and )
)
to be identified eBay sellers )
)

 

AMENDED COMPLAINT

 

Participants
The Plaintiff is a resident of the Commonwealth of Massachusetts and a
United States Citizen.
The Defendant, eBay, is a duly organized corporation incorporated in the
state of Delaware and is based within the United States, California.
Jurisdiction
Jurisdiction comes from request for equity and title 28 § 1331, per federal

question. The cause is based upon eBay’s fraudulent acts relating to 18 § 1341,
4

Case 1:21-cv-10944-LTS Document5 Filed 07/20/21 Page 2 of 9

1343 against Plaintiff in violation of RICO act 18 U.S.C. § 1962(d) with civil action

under 18 U.S.C. § 1964.

Introduction to Complaint

Buying goods over the Internet is extremely risky due to all the scams.
There is no enforcement of the laws and very little a person can do to avoid being
scammed since it is typically an Interstate and Foreign commerce action. Thus
driving out competition and forcing people to use large trusted sites that provide
guarantees. eBay is one of these large site and claims to provide the eBay
Guarantee that simply states “Get the item you order or get your money back -
its that simply.”. However this is not true. When you do not get the item you
ordered eBay will not give you your money back based upon the seller simply
providing them with a tracking number for a delivery within your zip code that
indicates something was delivered'. No verification of the shipping address,
weight, package size or even date of shipment is made. Further if the tracking
number is a valid shipping label then a local police report can be made and the
sender can get their money back from the shipping company?. There is no

reason, if eBay is not running a scam, for them not to refund the buyer based

 

' A clear breach of contract on eBay’s part. Unfortunately eBay is in California, I am in Massachusetts and
we are talking about claims in the $100 range. There is no practical recourse for breach of contract for
eBay’s clearly criminal fraud activities.

? This would eliminate a great deal of expenses to the public. e.g., the buyer spends a great deal of time
with the shipper trying to get information and filing false complaints that need to be answered including
with the local police. When you talk to these people they will tell you it is common and occupies most of
their time. I had to contact the USPS multiple times, the local postmaster to get a letter that I was not the
Case 1:21-cv-10944-LTS Document5 Filed 07/20/21 Page 3 of 9

upon the eBay guarantee>. However, eBay collects a listing fee and selling fee
from the seller that is about 15% of the gross price whether it is an honest or
fraudulent transaction. Thus explaining why eBay has its policy of denying
buyers’ claims based upon tracking number zip code delivery even thought this
is in direct conflict with the eBay guarantee. eBay is clearly working with sellers

to scam buyers for profit. Racketeering.

Introduction for Amended Complaint

The Court has requested that the original Complaint be amended to
correct what it sees as legal deficiencies to allow the case to move forward. Since
we have unquestionably corrupt organizations like the FBI and US Attorney
who's only concern is “what is in +t for me” I am forced to try to correct what
they should be doing. Somebody has to protect the public, and I feel obligated,
no matter the extreme harm, destruction, false imprisonment, torture, thief, etc.
done to me by the government in order to protect the corrupt despots that
control the government, I still find it my moral obligation to protect the public
and as such bring this case.

This case shows beyond any reasonable doubt that eBay is participating in
interstate wire fraud and mail fraud, violating criminal statues 18 § 1341, 1343.

Unfortunately, interstate wire/ mail fraud are a criminal, not civil issue. But the

 

addressee, the mail fraud unit, local police, etc... A wai i
@ , , etc.. A waist of time and money for what i
just a scam that nothing they can do about. , at everyone Knows is
Case 1:21-cv-10944-LTS Document5 Filed 07/20/21 Page 4 of 9

getting detail information about the package. The shippers will not release
shipping information unless you are on the shipping label.

This scam being supported and ran by eBay has been going on for many
years now!’ and eBay refuses to correct this blatant scam”. Yet it would be
extremely easy to correct. All eBay has to do is refund the money on any “no
delivery” claim per eBay’s guarantee. The Seller can then place a claim with the
shipping company. Assuming, of course, the Seller is the sender for the tracking
number. It isnot ascam. Any claim by eBay that it is doing this to prevent
Buyer scams is pure claptrap. What evidence does eBay have that the Buyer did
receive the item? Perhaps the item was stolen. That would still be covered
under eBay’s guarantee. If it were stolen the shipping company would refund
the seller for their loss. If the Buyer runs a scam falsely claiming they did not
receive the item they would be taking a great risk in the local police catching
them since local police reports would be filed whenever the Buyer lied.

This eBay scam has now been pulled on me a couple of times in the last 3
months and all I can find out is that most people loose their money. The problem
is well known, but like normal, organizations like the FBI and US Attorney will
not pursue any case unless it is for personal profit. eBay being a large powerful

corporation is thus exempt from things like fraud and the law.

 

'? Looks to me that it has been a well-known eBay scam since 2016.

2° eBay could require a copy of the shipping label rather then requiring the buyer to prove the tracking
number was not address to them. You can only get addressing information for a tracking number if you are
the addressee or sender. Then a police report could be made and the seller get their money back. No
reason to deny the buyer their money back. If it were fraud on the buyer’s behalf, then the local police
could take action based upon the thief complaints.

12
Case 1:21-cv-10944-LTS Document5 Filed 07/20/21 Page 5of9

Statement of Facts

. eBay has the “eBay Money Back Guarantee” that states “Get the item you
ordered of your money back - it’s that simple.”.

. In February 15 2021 I ordered a Cuisinart WAF-F20 Double Belgian Maker
Waffle Iron, order number 133663717674-178471940 from seller bremethy-49,
based in USA.

. On February 19 I was notified that the Item had been delivered. However,
it had snowed that night and could not find any footprints leading to any
doors of the house so I called FedEx about the delivery. FedEx told me that
the package was not delivered to my address and as such could not tell me
any details about the package.

. On February 20th I filed a claim with eBay for not receiving the item per their
guarantee. Case 5261662369

. On February 26" eBay found in favor of the Seller and closed the case even
though the “package” was not delivered to my address.

. Lordered a Graco Sprayer off eBay, order number 402766832769 on Aptil 1st
2021 from a seller, litaoqw, based in China who had 100% positive rating and
was a member since 2/12/2018.

On April 7 2021 I was notified that my item had shipped from China with a

tracking number, LY719078522CN, due to arrive by May 13,

13
Case 1:21-cv-10944-LTS Document5 Filed 07/20/21 Page 6 of 9

8. When the Sprayer did not arrive on May 13", I per eBay’s instructions
contacted the Seller.

9. The Seller did not respond by May 16", so I wanted to have eBay step in, but
eBay said they could not until May 19%.

10. On May 19%, eBay claimed they could not step in until May 25% when I
realized that whenever you try to ask ebay for help they always claim you
cannot for another 6 days, so I filed a complaint at 9:47AM Ref # 5268937007
anyway.

11. Then at 10:47AM the Seller updated the shipping tracking number with one
from USPS, 9400109898642673080987.

12. At 6:36 PM eBay notified me that my item had arrived and I had to take some
action in 24 hours or my case would be closed.

13. Recognizing the standard eBay tracking number scam around 8:00PM I tried
to update eBay’s resolution center with my response about it being an
obvious tracking number scam. However, ebay would not allow me to
answer claiming technical difficulties. I tried multiple times and different
responses, but with no luck.

14. I contacted USPS and verified that the package was not sent to my address
and weighed only ¥ lb. (It should have been closer to 25lbs.) Open the USPS
case #26696158.

15. I then contacted eBay’s customer service and explained the situation and

provided the USPS case number. They assured me that the case would not be

14
Case 1:21-cv-10944-LTS Document5 Filed 07/20/21 Page 7 of 9

closed. The “technical difficulty was that I was not allowed to respond before
May 25th.

16. On May 20, 6:38pm the case was closed by eBay claiming I had failed to
respond.

17. At 9:28 pm ebay told me they could not grant my appeal and found in favor
of the Seller and I would not receive a refund.

18. At 9:29 pm ebay told me my appeal SR# 1-325706746303 was denied. I
responded to this email providing the details of the situation. I then
submitted a negative review for the seller to warn others of the tracking scam.
eBay would never post this negative review.

19. I contacted eBay customer service again and explained the situation. I was
assured that my money would be returned to me in a couple of days, they
would take down the seller’s fraudulent site, etc..

20. May 215 8:04pm I receive an email from ebay customer service, SR#1-
325708909853, claiming they had reviewed my case and were keeping the
original finding in favor of the Seller and I would not receive a refund.

21. May 22rd at 6:15pm the final back and forth for SR# 1-325706746303 was
received and said | had to upload the proof to ebay about the tracking
number to ebay.

22. I then uploaded a pdf of the letter I received from USPS with the information
that the package was delivered to Scotty Hollow Drive. Not my address.

23. May 224 10:59pm now I was denied the appeal on SR# 1-326298104213.

15
Case 1:21-cv-10944-LTS Document5 Filed 07/20/21 Page 8 of 9

24. May 24 | received another denial from the SiteUpload SR# 1-327344389745.
25. May 25' seller litaoqw was still listing the Graco sprayer and had 13 sold but
now had two negative reports both complaining about never receiving the

item. My report was not included.

Allegations

Since the FBI and US Attorney are strictly political organizations that care
nothing about their obligations to protect the average person the Internet?! has
become a home for wire/mail fraud and scamming. This has forced people to
look too large known trusted places to deal with purchasing goods. The
Defendant is one such organization. They presumable provide guarantees about
the trustworthiness of its sellers. e.g. that you will receive the item you order.
For this they collect huge fees. However, the Defendant has decided to be part of
and encourage wire/mail fraud with their false guarantees to and abuse of
buyers who have been subjected to wire/ mail fraud. Willfully racketeering with
sellers to commit wire/ mail fraud on unsuspected buyers such as the Plaintiff in
violation of RICO laws.

Plaintiff alleges that the Defendant has intentionally, willingly, wantonly
and culpably violated RICO laws by conspiring with sellers to commit wire/ mail

fraud and fraudulently steal monies from Plaintiff. Plaintiff is requesting

 

2! www and email

16
Case 1:21-cv-10944-LTS Document5 Filed 07/20/21 Page 9 of 9

declaratory, compensatory, emotional, and punitive damages in an amount to be

determined by the Court.

The Plaintiff in the above-entitled cause demands a trial by jury.

  

M. Key, pro se
ig 2./ 26 School Sf.

Chelmsford, MA 01863
1-978-251-8989

17
